IN THE UNITED sTATEs DISTRICT CoURT F § gm §
FoR THE DISTRICT oF MoNTANA
BILLINGS DIVIsIoN JAN 25 lms

Clerk, U S Distric! Cour!
District Of Montana

 

UNITED STATES OF AMERICA, CR 18-126-BLG-SPW B*"ings
Plaintiff,
ORDER SETTING
VS- SENTENCING

ARTIE LEWIS SMELLS, SR.,

Defendant.

 

 

Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy
J. Cavan in open court on January 10, 2019. United States Magistrate Judge
Tirnothy J. Cavan entered F indings and Recommendation in this matter on January
lO, 2019 (Doc. 19). No objections having been filed within fourteen days thereof,

IT IS HEREBY ORDERED that Judge Cavan’s Findings and
Recommendations (Doc. 19) are ADOPTED lN FULL;

Therefore,

IT IS HEREBY ORDERED that,

1. Sentencing is set for Thursday, May 23, 2019 at 10:30 a.m., in the
James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.

2. The United States Probation Offlce shall conduct a presentence

investigation and prepare a presentence report. Fed. R. Crim. P. 32(0), (d); 18

U.s.C. § 3552(3).

3. The probation officer shall disclose the completed report, except for
recommendations of the probation officer as follows: two copies to counsel for
Defendant, and one copy to counsel for the government on or before April 8,
2019. The probation officer shall not disclose any recommendation made or to be
made to the Court.

4. If restitution is mandatory, the probation officer shall discuss a
payment plan with Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

5. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before April 17, 2019.
U.S.S.G. § 6A1.2. Any unresolved objections are expected to be included in
the pre-sentence report, not in a sentencing memorandum.

6. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before May l,
2019.

7. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before May 8, 2019. Absent good

cause shown, sentencing memoranda and supporting documents filed after May 8,

2019 will not be considered in addressing sentencing issues. Failure to timely file

sentencing memoranda may result in imposition of sanctions against counsel.

8. Responses to sentencing memoranda shall be filed on or before May
15, 2019.
9. Reply briefs will not be accepted for filing in sentencing matters

10. The Court Will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6Al .3.

ll. All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (lO) days prior to the sentencing date.

12. Defendant is to remain in the custody of U.S. Marshals pending
sentencing

The clerk shall promptly notify counsel and the probation office of the entry
of this Order.

DATED this M of January, 2019.

,A¢.M/.¢MM

§USAN P. WATTERS
United States District Judge

